Citation Nr: 0943103	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1975 to December 1978 and from June 1984 to July 
2000.

In January 2003, the RO denied service connection for 
intermittent medial epicondylitis of the left elbow.  The 
Veteran appealed to the Board of Veterans' Appeals (Board).  
In June 2007, the Board denied the Veteran's claim for 
entitlement to service connection for a left elbow 
disability.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2008, the parties to 
the appeal filed a joint motion asking the Court to vacate 
and remand the Board's decision insofar as it denied service 
connection for entitlement to service connection for a left 
elbow disability.  The Court granted the motion in June 2008.  
The matter is now presented for the Board's further 
consideration.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In the joint motion filed with the Court, the parties to the 
appeal agreed, in part, that the Board's June 2007 decision 
should be vacated because the Board failed to discuss the 
adequacy of a December 2002 VA examination which stated that 
a intermittent medial epicondylitis was the best diagnosis 
for the Veteran's left elbow despite a finding that there was 
no tenderness on exam to support such a diagnosis.  Upon 
further review, the Board finds the report inadequate.  A new 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify and provide appropriate releases 
for any care providers who may possess new 
or additional evidence pertinent to the 
matter currently on appeal.  If the 
Veteran provides adequate identifying 
information, and the necessary release(s), 
the AMC/RO must assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  The Veteran should be scheduled for a 
VA examination by an orthopedist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Joints, revised on April 20, 2009.  The 
examiner should determine the current 
state of the Veteran's left elbow 
disability and determine whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that a 
chronic left elbow disability had its 
onset in or is otherwise related to active 
service.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


